     Case 1:20-cv-01759-DAD-EPG Document 18 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGETTE G. PURNELL,                         No. 1:20-cv-01759-NONE-EPG
12                      Plaintiff,                 SECOND ORDER RE LATE-FILED
                                                   OBJECTIONS
13          v.
                                                   (Doc. No. 15)
14   N. HUNT,
15                      Defendant.
16

17

18          On July 1, 2021, the assigned magistrate judge issued findings and recommendations
19   recommending that this action be dismissed due to plaintiff’s failure to complete service, failure
20   to comply with a court order, and failure to prosecute. (Doc. No. 13.) Plaintiff was afforded
21   fourteen (14) days to file objections thereto. (Id.) She failed to do so. On July 27, 2021, the
22   undersigned adopted the findings and recommendations and the case was dismissed. (Doc. No.
23   14.)
24          On July 29, 2021, the court received a document entitled “objections to findings and
25   recommendations,” in which plaintiff asserts that she indeed forwarded service documents to the
26   Clerk of the Court as ordered on May 4, 2021. (Doc. No. 15.) Plaintiff indicated in the July 29,
27   2021 filing that “because I’m learning now [that] the court never received these documents. . . I
28   am resubmitting them today. (See Attached.)” (Id. at 4.) However, no such documents were
                                                      1
     Case 1:20-cv-01759-DAD-EPG Document 18 Filed 09/03/21 Page 2 of 2


 1   attached to plaintiff’s filing with the court. On August 3, 2021, the court issued an order stating

 2   that it would hold the pending objections in abeyance for an additional fourteen (14) days to

 3   “permit plaintiff to file any such attachments for the court’s review along with any documentation

 4   that demonstrates the documents were previously provided to the court in a timely manner.”

 5   (Doc. No. 17.) That deadline has now passed, and plaintiff has filed no supporting

 6   documentation. In the absence of this supporting documentation, the court finds no basis to

 7   disturb its prior finding that this plaintiff has failed to prosecute this case and failed to comply

 8   with court orders. Accordingly, this case remains closed.

 9   IT IS SO ORDERED.
10
        Dated:     September 2, 2021
11                                                          UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
